Citation Nr: 1118778	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for asbestosis, claimed as a breathing disorder.

In July 2007, the Veteran presented testimony before the undersigned Veterans Law Judge in a video conference from Huntington, West Virginia; a transcript of that hearing is of record.

This case was previously remanded in an August 2007 Board decision.

The Board notes that service connection was previously denied for asbestosis in a January 2005 rating decision; however, given the Veteran's diagnosis of asthma, chronic obstructive pulmonary disease (COPD), and asbestos related pulmonary disease, the Board has recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder, to include asbestosis.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection are properly viewed as claims for service connection for a disability manifested by claimed symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current asbestosis disability, or any other pulmonary disorder that could be attributed to any claimed asbestos exposure, for VA compensation purposes.

CONCLUSION OF LAW

A pulmonary disorder, to include asbestosis, was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a pulmonary disorder was received in October 2004.  He was notified of the general provisions of the VCAA by the RO in correspondence dated in November 2004, September 2007, and June 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in September 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and associated with his claims file.  He has also been provided with a VA examination to assess the current nature and etiology of his claimed pulmonary disorder.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  In 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006).

The guidelines note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  The guidelines further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.  The VA General Counsel has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-00.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends he has a severe lung disorder as a direct result of exposure to asbestos while in the Navy. 

An October 1965 enlistment examination noted normal lungs and chest.  In an October 1965 medical history report, the Veteran indicated that he suffered from frequent or chronic colds, asthma, shortness of breath, pain or pressure in the chest, and a chronic cough.  He explained that he had asthmatic spells.  A chest X-ray taken at that time was negative.  Service treatment records include treatment for an asthma attack in August 1968, again in October 1968, and in January 1969 when his prescription for an inhaler was refilled.  In a September 1969 separation examination report, the Veteran's lungs and chest were marked normal.  A September 1969 chest X-ray was within normal limits. 

A July 1994 private X-ray report noted finding diagnosis of pneumoconiosis.  

In a private X-ray report dated in March 1995, the impression noted findings with a history of exposure to asbestos during work is diagnostic of asbestos related pulmonary disease.  The examiner made the assessment on one film PA view of the lungs 

An October 1995 Occupational Pneumoconiosis Board found that the Veteran was a plant worker exposed to a dust hazard for 22 years with sufficient exposure to have caused occupational pneumoconiosis or to have perceptibly aggravated a pre-existing occupational pneumoconiosis.  An X-ray report from that time found the chest was within normal limits with no evidence of occupational pneumoconiosis identified.  There were pleural companion shadows present. 

In a February 2002 VA progress note, the Veteran denied any exposure to chemicals while in the service, but reported exposure to coal and asbestos outside of service.  He stated he smoked one pack per day on and off for the past 12 years, and had asthma as a child from seven to 18 years of age then recently it returned in the past 15 years.  He stated he takes medication as needed.  Upon examination, the examiner found the Veteran does have asthma and has since he was a child, and that he also has a pneumoconiosis and asbestosis and treats the symptoms with inhalers as needed.  A February 2002 VA chest X-ray report noted that the lungs were well expanded, the hemidiaphragms were smooth, and the costophrenic angles were sharp.  No acute infiltrates or vascular congestion were identified in the lungs.  The impression was: no infiltrates in the lungs.

An April 2002 VA progress note referred to a pulmonary function study which showed a mild obstructive lung defect.  

In October 2004 the Veteran filed his claim for severe breathing/lung condition as a direct result of exposure to asbestos while in the Navy. 

In an October 2004 VA progress note, the Veteran complained of breathing problems worsened since he quit smoking two weeks prior.  The examiner diagnosed COPD, and referred to the April 2002 pulmonary function study which found a mild obstructive lung defect and a significant bronchodilator response.  

An August 2005 private treatment record indicated the Veteran was seen for a disability evaluation.  The Veteran gave a history of asbestosis in 1994 and asthma.  He complained that his breathing problem limits his physical activates.  He reported he quit smoking in 1988.  After a physical examination and review of the records, the diagnoses were history of pneumoconiosis and COPD.  The examiner noted he was diagnosed with pneumoconiosis in 1994 and his symptom consists of shortness of breath.  He was diagnosed with asthmatic bronchitis since childhood.  He reported he did not have any symptoms until he was 22 years old after he left the Navy.  His symptoms consisted of chronic coughing, expiratory wheezing, and exertional dyspnea.  He smoked cigarettes for 30 years and admits smoking when he goes on a trip or trout fishing.  

In a November 2007 statement, the Veteran reported he worked in aircraft maintenance while in the Navy and worked in the tire shop breaking down and building up aircraft tires.  He stated that he used air hoses to blow brake dust and other debris from tires and wheels, and he was exposed to asbestos as it was used in the brake linings on the aircraft.  He stated he also worked as a welder, and the welding booth was a large piece of asbestos cloth.  He indicated he has exposure to cigarettes and asbestos before and after the military.  He worked in a theater before service for a year, as a truck driver for two years, machine shop service for two years, and metal worker for 29 years.  

The Veteran submitted a list of 14 class action lawsuits for asbestos exposure that he was involved with and the payouts he received.

VA progress notes dated from October 2004 to June 2010 indicate treatment for COPD with medication. 

During an August 2008 VA examination, the Veteran gave a history including being diagnosed with asthma when he was 10 years old.  He stated he now has asthma on a daily basis, especially on exertion.   The Veteran also reported he was exposed to asbestos when he was in the service.  He stated he worked as a welder and the weld cart was covered with asbestos.  He also worked with tires and brakes of aircraft for six months while in service.  The Veteran indicated he quit smoking 12 years prior, and that he smoked one half-pack a day for 15 years.  He denied any coal-mining jobs.  A chest X-ray from that time found no evidence intrathoracic diseases or asbestosis.  The diagnosis was chronic brachial asthma.  The examiner reported no pathology detected to render the diagnosis of asbestosis.  The examiner opined that the Veteran has chronic asthma and it is not aggravated by service, but rather it is the normal and natural progression of the disease.  The examiner further noted that the Veteran has no evidence of asbestosis and his X-ray report revealed no evidence of asbestosis.  Per medical literature, it takes 15 to 20 years of exposure to get asbestosis. 

Analysis

In this case, the Veteran has been diagnosed with three different respiratory disorders; however, the Board finds the evidence fails to show any respiratory disorder was incurred in or aggravated by active duty service.  
For asbestosis, the Board finds the evidence weighs against the finding of a current asbestosis disorder.  Service treatment records are negative for any kind of asbestos related disorder.  Only a single March 1995 X-ray report found asbestos related pulmonary disease.  Subsequent X-rays including an October 1995 private X-ray report and VA X-ray reports dated in February 2002 and August 2008; all of which fail to show any evidence of asbestosis.  

For COPD, the Board finds evidence shows that the Veteran's COPD is not related to service.  Evidence of a diagnosis of COPD is first shown in 2004, more than 30 years after separation from active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current COPD disability diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative have presented, identified, or alluded to the existence of, any such opinion.  Consequently, the Board finds that entitlement to service connection for COPD is not warranted.

For asthma, the Board finds evidence shows that the Veteran's asthma was not incurred in or aggravated by active service.  The Board finds the opinion of the August 2008 examiner probative as to whether the Veteran's pre-existing asthma, as repeatedly stated by the Veteran and noted by the February 2002 VA physician's assistant and physician, was aggravated by service.  The August 2008 examiner specifically found that the Veteran has chronic asthma and it is not aggravated by service, but rather it is the normal and natural progression of the disease.

With respect to the Veteran's own contentions that he has a current respiratory disability due to service, a layperson is generally not capable of opining on matters requiring medical knowledge.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  While he may sincerely believe that his present lung disorder was either incurred in or aggravated during service, he is not a licensed medical practitioner and he is not competent to offer opinions on questions of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; see also Espiritu, 2 Vet. App. 492.  Furthermore, although the Veteran may have been exposed to asbestos during his three years while in service, the claims file has shown the Veteran definitely had exposure subsequent to service from his almost 30 years working in a metal shop, to the extent that he has been a member of a class action lawsuit resulting in payments for his post-service exposure to asbestos, despite the fact that he does not presently have a diagnosis  of asbestosis.  The August 2008 VA physician specifically stated that per medical literature, it would take 20 years of exposure to incur asbestosis.  But the reality is that the Veteran does not have any lung disorder related to service.  X-ray studies in service were either described as negative or within normal limits.  The vast majority of post-service films are likewise negative.   Therefore, the Board finds entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a respiratory disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


